Case 2:21-cv-02552-SHL-atc Document 50 Filed 09/09/21 Page 1 of 4                    PageID 710




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION

G.S., by and through his parents and next
friends, BRITTANY AND RYAN SCHWAIGERT;
S.T., by and through his parents and next friends,
EMILY AND MATT TREMEL;
and on behalf of those similarly situated,

       Plaintiffs,
v.                                                             Case No. 21-02552-SHL-atc

GOVERNOR BILL LEE, in his official
capacity as GOVERNOR OF TENNESSEE,
SHELBY COUNTY, TENNESSEE,
and DR. BRUCE RANDOLPH, in his official
capacity as SHELBY COUNTY HEALTH OFFICER,
      Defendants.
______________________________________________________________________________

    PLAINTIFFS’ MOTION TO STRIKE DEFENDANT GOVERNOR BILL LEE’S
SECOND RESPONSE TO PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING
                   ORDER AND PRELIMINARY INJUNCTION
______________________________________________________________________________

                          “Therefore, since brevity is the soul of wit
                       And tediousness the limbs and outward flourishes
                            I will be brief: your noble son is mad.”
                                     -William Shakespeare,
                                     Hamlet, Act 2, Scene 2

       Come now Plaintiffs and file this Motion to Strike Defendant Governor Bill Lee’s Second

Response to Plaintiffs’ Motion for Temporary Restraining Order and Preliminary Injunction. As

set forth below, Defendant has violated the Local Rules in seeking a third bite at the apple—

without leave of the Court—in an attempt to find a path out of his violations of Plaintiffs’ rights

under the ADA and Section 504 of the Rehabilitation Act. The Court should strike Defendants’

brief. In support of the motion to strike, Plaintiffs state the following:




                                                  1
Case 2:21-cv-02552-SHL-atc Document 50 Filed 09/09/21 Page 2 of 4                          PageID 711




        1.        On August 27, 2021, Plaintiffs filed their Complaint (Dkt. 1) as well as their Motion

for a Temporary Restraining Order and Preliminary Injunction (Dkt. 2).

        2.        On the morning of August 30, 2021, Defendant Governor Bill Lee filed his first

Response in Opposition to Plaintiffs’ Motion for a Temporary Restraining Order and Preliminary

Injunction. (Dkt. 24).

        3.        After the hearing on the Temporary Restraining Order the Court instructed

Plaintiffs to file a Reply Brief, which Plaintiffs committed to and did file on August 30, 2021, the

evening of the hearing. (Dkt. 29).

        4.        At that same hearing, Defendant requested that the Court permit Defendant the

opportunity to file a Sur-reply Brief. Plaintiff consented to and the Court granted such leave upon

the condition that the briefing be accomplished with alacrity and the same brevity utilized by

Plaintiff. Defendant filed his sur-reply as agreed and ordered on August 31, 2021. (Dkt. 31).

        5.        The Local Rules of the Western District of Tennessee state that a Response must

be filed within 14 days of the motion and shall not exceed 20 pages in length. (W.D. Tenn. L.R.

7.2(a)(2), (e).

        6.        A Reply may only be filed with leave of Court unless the motion is filed pursuant

to L.R.12.1 or L.R.56.1.

        7.        On September 8, 2021, counsel for Defendant Bill Lee informed Plaintiffs’ counsel

that he intended to file another Response to Plaintiffs’ motion to make further legal argument than

what had been made in its two previously submitted briefs.

        8.        Shortly thereafter, Plaintiffs’ counsel sent opposing counsel an email stating that

they would be objecting to an additional Response being filed as both sides had two opportunities

to raise and brief the relevant legal issues, one more than each was entitled to as of right. Plaintiffs’




                                                    2
Case 2:21-cv-02552-SHL-atc Document 50 Filed 09/09/21 Page 3 of 4                        PageID 712




counsel stated that if Defendant wished to seek leave, it should address the Court at the September

9, 2021 hearing.

       9.      Despite both the Local Rules, Plaintiffs’ objection that Defendant required leave of

Court to file additional briefing, and a lack of further consultation, Defendant filed its Response of

Defendant Governor Bill Lee in Opposition to Plaintiffs’ Motion for Preliminary Injunction, its

third briefing of these issue, at 8:54 p.m. the night before the 10:00 a.m. hearing was scheduled to

begin. (Dkt. 49). This is, of course, not a “response” under the rules, but rather a surplus sur-reply,

sixteen (16) pages in length, an intrinsic violation of this Court’s direction, the Local Rules, and

Defendant’s own agreement made in open court on the record.

       10.     Defendant should not be permitted to flout the Rules of this Court and force

Plaintiffs to expend further time and resources in addressing issues that should have been raised in

the proper time and course of briefing as anticipated by the Rules. Pursuant to the Local Rules

and the Court’s inherent authority to control its docket, Defendant’s Second Response to Plaintiffs’

Motion should be stricken.

                                          CONCLUSION

       For the foregoing reasons, Defendant’s second Response to Plaintiffs’ Motion for a

Temporary Restraining Order and Preliminary Injunction (Dkt. 49.) should be stricken.



                                     [signature on next page]




                                                  3
Case 2:21-cv-02552-SHL-atc Document 50 Filed 09/09/21 Page 4 of 4                  PageID 713




                                                   Respectfully Submitted,

                                                   DONATI LAW, PLLC

                                                   /s/Brice M. Timmons
                                                   Bryce W. Ashby—TN Bar #26179
                                                   Brice M. Timmons—TN Bar #29582
                                                   Robert A. Donati—TN Bar #25355
                                                   Craig A. Edgington -—TN Bar #38205
                                                   1545 Union Avenue
                                                   Memphis, TN 38104
                                                   Phone: 901.278.1004
                                                   Fax: 901.278.311
                                                   Email:
                                                   bryce@donatilaw.com
                                                   robert@donatilaw.com
                                                   brice@donatilaw.com
                                                   craig@donatilaw.com
                                                   Counsel for Plaintiffs

                               CERTIFICATE OF SERVICE


       A copy of the foregoing was served on Counsel for Defendants via the Court’s ECF
system or via email on this the 9th day of September, 2021.


                                                   /s/Brice M. Timmons



                           CERTIFICATE OF CONSULTATION


       On September 8, 2021, Plaintiffs’ counsel, Bryce Ashby, informed Defendant’s counsel,
Jim Newsom, that Plaintiffs would be objecting to Defendant’s filing of this second Response
without leave of Court. Defendant’s filed its second Response despite that objection and without
leave of Court. As such, Defendant did not consent to the relief sought in this motion.

                                                   /s/Brice M. Timmons




                                               4
